DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 16 and 19 March 2021 is hereby acknowledged. Claims 2-5 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 16 and 19 March 2021. In particular, claims 2-5 have been amended to include limitations not previously recited. For this reason, the present action is properly made final.

Specification
The amendment filed 16 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification has been amended to include a number of chemical species, specifically vinyl-tri-(2-methoxyethoxy)silicane, -2-(3,4-epoxycyclohexyl)ethyltriethoxysilane, 2-methylimidazole, and 2-mercaptobenzothiazole, which do not appear in the claims, specification, or drawings as filed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 5 have been amended to include a number of chemical species, specifically vinyl-tri-(2-methoxyethoxy)silicane, -2-(3,4-epoxycyclohexyl)ethyltriethoxysilane, 2-methylimidazole, and 2-mercaptobenzothiazole which do not appear in the claims, specification, or drawings as filed.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, step II recites that a heat insulating material is made into several flat nets of different thicknesses and densities, then recites a heat insulating layer having a recited weight and thickness. It is 
Claim 2, step III recites a preparation of multilayer graphene oxide/polypropylene-based reinforced plain weave composite material having two or more layers. However, the claim does not recite what the two or more layers are; several different layer materials are recited in the previous steps. As such, a person of ordinary skill in the art would not know what the multiple layers are to meet the claim. In addition, the primary needle density and secondary needle density terms are not defined in the specification, and these terms primary and secondary in relation to needle density do not appear to have a generally accepted meaning in needling processes, especially where a different needling density has already been defined.
Claim 2, step IV recites a curing agent for the epoxy resin in line 2 of step IV, and then the curing agent is recited as being added at line 8. It is still unclear whether this refers to the same curing agent previously recited, or to a second curing agent, because it appears that the first curing agent recited was prepared at a mass ratio of 2:1 with epoxy resin, and the second curing agent at a mass fraction of 40% of the epoxy resin, which are different. As such, further clarification is required to determine whether this is a second curing agent or to a second weighing of the one curing agent.
Claim 3 recites “the curing agent” added in step IV. To the extent that claim 2 recites two curing agents in step IV, it is unclear to which curing agent this term refers.
Claim 5 recites vinyl tri-(2-methoxyethoxy)-silicane. The term “silicane”, unlike “silane” or “silicone,” or “siloxane,” does not have any ordinarily understood meaning, such that a person of ordinary skill in the art would understand what compound this refers to.
Claim 5 recites “-2-(3,4-epoxycyclohexyl)ethyltriethoxysilane”. It is unknown what is meant by the hyphen prior to “2”, or if a part of the recited structure name is missing.

Response to Arguments
Applicant argues that the amendments overcome the rejections. While some prior rejections and objections have been withdrawn, others have been maintained as modified above, and the amendments have introduced new grounds of rejection.
Examiner encourages applicant to call and discuss what is intended to be covered by these claims, and to arrive at language to improve their clarity. Overall, it appears that the claims incorporate many details, and these additional details are causing definiteness issues, especially where inconsistent language is used throughout to refer to these details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764